PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/137,289
Filing Date: 25 September 2015
Appellant(s): Ted Cooper



__________________
Zackary D. Cleary (Reg. No. 72,295)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2021 appealing from the office action mailed 11/27/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 13-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian et al., hereinafter referred to as Shahinian (US 2011/0115882 A1) in view of Takakuwa et al., hereinafter referred to as Takakuwa (US 2003/0142221 A1).

As per claim 1, Shahinian discloses a camera (Shahinian: Fig. 1d; [0072]; Imaging unit 190.) comprising: an image sensor (Shahinian: Figs. 1a-c; [0069]; Focal plane array (FPA) 130.); 
a lens (Shahinian: Figs. 1a, d, 2a-c; [0069]; Objective lens (112, 122).); 
and a color filter component that selectively filters light prior to the light reaching the image sensor (Shahinian: Figs. 2a-c; [0069]-[0077]; A color filter component 237 selectively filters light prior to the light reaching the FPA 130 by using color wheel 240, 280.), 
wherein the camera is configured to: (Shahinian: Figs. 2a-c; [0069]-[0077]; The imaging unit 190 captures, via the FPA 130, a first image associated with a first color channel, such as red, blue, green.), 
(Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to refrain from filtering the light during transition of the color wheel moving from one color channel to another color channel which corresponds to at least a first portion of a first time period associated with the capture of the first image.); 
receive a signal to cause the color filter component to filter the light (Shahinian: Figs. 2a-c; [0076], [0077]; Controller 220 sends a signal to motor 248 to control the color filter wheel to rotate and filter the light.); 
and capture, via the image sensor, a second image associated with the second color channel, wherein the color filter component filters the light during at least a second portion of a second time period during which the second image was captured (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light corresponding to the respective color, and FPA 190 captures a second image associated with another color channel, such as blue instead of green or red. Thus, transition of the color wheel moving from one color channel to another color channel corresponds to at least a second portion of a second time period during which the second image was captured.).
	However Shahinian does not explicitly disclose “… capture, via the image sensor, a black and white image associated with a first color channel or a second color channel that is different than the first color channel; determine a trigger event based at least partly on the black and white image; capture, via the image sensor and based at least partly on the trigger event … refrains from filtering the light during at least a first portion of a first time period during which the first image was captured.”
	Further Takakuwa is in the same field of endeavor and teaches capture, via the image sensor (1), a black and white image associated with a first color channel or a second color channel that is different than the first color channel (Takakuwa: Fig. 5; [0025], [0034]; The CCD 1 captures a black and white image which is associated with a second color channel [i.e., monochrome] which is different than a first color channel [i.e., R, or B, or G].); 
determine a trigger event based at least partly on the black and white image (Takakuwa: Fig. 5; [0025], [0034]; A trigger event such as an illumination level within the black and white image reaches a threshold.); 
capture, via the image sensor (1) and based at least partly on the trigger event, a first image associated with the first color channel (Takakuwa: Fig. 5; [0025], [0030]-[0034]; The trigger event occurs when there is sufficient illumination of an object. Then the CCD captures a first image associated with the first color channel [i.e., R, or B, or G]);
refrains from filtering the light during at least a first portion of a first time period during which the first image was captured (Takakuwa: [0024]; The infrared radiation cut filter 8 serves to cut the infrared radiation component of light incident on the CCD image pick-up element 1.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian and Takakuwa before him or her, to modify the color filter of Shahinian to include the black and white trigger event refraining light during image capture feature as described in Takakuwa. The motivation for doing so would have been to improve image capturing and viewing by providing accurate luminance levels during image analysis (Takakuwa: [0004]-[0006].).
  
As per claim 3, Shahinian discloses the camera as recited in claim 1, further comprising a motor (Shahinian: Figs. 2a-c; [0076], [0077]; Motor 248.), 
and wherein the color filter component includes a filter wheel that rotates under power of the motor to cause the color filter component to align with the lens and the image sensor (Shahinian: Figs. 1a-d, 2a-c; [0069]-[0077]; Controller 220 sends a signal to motor 248 to control the color filter wheel to rotate and filter the light that corresponds to the alignment with lens (112, 122) and FPA 130.).
	
As per claim 5, Shahinian discloses the camera as recited in claim 1, further comprising (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to selectively filter light corresponding to the respective color channel, which allows FPA 190 to selectively capture images associated with the respective color channel.).
	However, Shahinian does not explicitly disclose “… an infrared component … capture infrared imagery … the infrared component to capture the infrared imagery.”
	Further, Takakuwa teaches an infrared component (5) that is configured to capture infrared imagery (Takakuwa: [0022]-[0026]; Once the filters are removed, the output part 5 captures infrared imagery.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian and Takakuwa before him or her, to modify the color filter of Shahinian to include the infrared image capture feature as described in Takakuwa. The motivation for doing so would have been to improve image capturing and viewing by providing accurate luminance levels during image analysis (Takakuwa: [0004]-[0006].).
As per claim 6, Shahinian discloses the camera as recited in claim 1, wherein the camera is further configured to capture, via the image sensor, a third image associated with a third color channel that is different than the first color channel and the second color channel, and wherein the color filter component filters the light during at least a third portion of a third time period associated with the capture of the third image (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light corresponding to the respective color, and FPA 190 captures a third image associated with another color channel, such as red instead of green or blue. Thus, transition of the color wheel moving from one color channel to another color channel corresponds to at least a third portion of a third time period associated with the capture of the third image.).

	As per claim 7, Shahinian discloses the camera as recited in claim 6, wherein the first color channel is associated with a green color channel, the second color channel is associated with a blue color channel, and the third color channel is associated with a red color channel (Shahinian: Figs. 2a-c; [0069]-[0077]; The first color channel may be associated with a green color channel, the second color channel associated with a blue color channel, and the third color channel associated with a red color channel according the color filter wheel 280.).

	As per claim 8, Shahinian discloses the camera as recited in claim 1, wherein the camera is further configured to store at least one of the first image or the second image in at least one of a cache or a memory associated with the camera (Shahinian: [0128]-[0135]; After capturing left and right images, the images may form a stereoscopic image which is stored in memory 2020 associated with the camera.).

	As per claim 9, Shahinian discloses a method comprising: (Shahinian: Figs. 2a-c; [0069]-[0077]; The imaging unit 190 captures, via the FPA 130, a first image associated with a first color channel, such as red, blue, green.), 
wherein light is not filtered during at least a first portion of a first time period (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to refrain from filtering the light during transition of the color wheel moving from one color channel to another color channel which corresponds to at least a first portion of a first time period associated with the capture of the first image.); 
receiving a signal to cause filtering of the light (Shahinian: Figs. 2a-c; [0076], [0077]; Controller 220 sends a signal to motor 248 to control the color filter wheel to rotate and filter the light.); 
causing the light to be associated with the second color channel (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light corresponding to the respective color, and FPA 190 captures a second image associated with another color channel, such as blue instead of green or red.); 
and capturing, via the image sensor, a second image associated with the second color channel, wherein the light is filtered during at least a second portion of a second time period during which the second image was captured (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light corresponding to the respective color, and FPA 190 captures a second image associated with another color channel, such as blue instead of green or red. Thus, transition of the color wheel moving from one color channel to another color channel corresponds to at least a second portion of a second time period associated with the capture of the second image.).
	However Shahinian does not explicitly disclose “… capturing, via an image sensor, a black and white image associated with a first color channel or a second color channel that is different than the first color channel; capturing, via the image sensor and based at least partly on a trigger event associated with the black and white image … wherein light is not filtered during at least a first portion of a first time period during which the first image was captured …”.
	Further Takakuwa teaches capturing, via the image sensor (1), a black and white image associated with a first color channel or a second color channel that is different than the first color channel (Takakuwa: Fig. 5; [0025], [0034]; The CCD 1 captures a black and white image which is associated with a second color channel [i.e., monochrome] which is different than a first color channel [i.e., R, or B, or G].); 
capturing, via the image sensor (1) and based at least partly on a trigger event associated with the black and white image (Takakuwa: Fig. 5; [0025], [0030]-[0034]; The trigger event occurs when there is sufficient illumination of an object. Then the CCD captures a first image associated with the first color channel [i.e., R, or B, or G]);
wherein light is not filtered during at least a first portion of a first time period during which the first image was captured (Takakuwa: [0024]; The infrared radiation cut filter 8 serves to cut the infrared radiation component of light incident on the CCD image pick-up element 1.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian and Takakuwa before him or her, to modify the color filter of Shahinian to include the black and white trigger event refraining light during image capture feature as described in Takakuwa. The motivation for doing so would have been to improve image capturing and viewing by providing accurate luminance levels during image analysis (Takakuwa: [0004]-[0006].).
	
As per claim 13, Shahinian discloses the method as recited in claim 9, furthering comprising: causing the light to pass through a color filter component associated with a third color channel that is different the first color channel and the second color channel (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 and illuminator 150 to filter light corresponding to the respective color, such as a third color channel different from the first and second color channels.); 
and capturing, via the image sensor, a third image associated with the third color channel, wherein the color filter component filters the light during at least a third portion of a third time period associated with capture of the third image (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light corresponding to the respective color, and FPA 190 captures a third image associated with another color channel, such as red instead of green or blue. Thus, transition of the color wheel moving from one color channel to another color channel corresponds to at least a third portion of a third time period associated with the capture of the third image.).

	As per claim 14, Shahinian discloses the method as recited in claim 13, wherein the first color channel is associated with a green color channel, the second color channel is associated with a blue color channel, and the third color channel is associated with a red color channel (Shahinian: Figs. 2a-c; [0069]-[0077]; The first color channel may be associated with a green color channel, the second color channel associated with a blue color channel, and the third color channel associated with a red color channel according the color filter wheel 280.).

	As per claim 15, Shahinian discloses the method as recited in claim 9, further comprising storing at least one of the first image or the second image in at least one of a cache or a local memory associated with a camera associated with the image sensor (Shahinian: [0069]-[0077]; [0128]-[0135]; After capturing left and right images, the images may form a stereoscopic image which is stored in local memory 2020 associated with the camera associated with the FPA.).

Claims 2, 10, 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Takakuwa in further view of Schoon (US 5,434,600 A). 

As per claim 2, Shahinian-Takakuwa disclose the camera as recited in claim 1, wherein the color filter component is an electronic color filter component that transitions, in response to the signal, from a (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 which is powered by a motor 248, thus is an electronic color filter to filter light. The motor receives the signal from controller 220 that allows transition of the color wheel moving from one color channel to another color channel which corresponds to transitioning from a first color filter state to a second color filter state.).
However, Shahinian-Takakuwa do not explicitly disclose “… transitions … from a transparent state to a color filter state.”
Further, Schoon is in the field of imaging (Schoon: Col. 1, lines 13-20) and teaches transitions from a transparent state to a color filter state (Schoon: Col. 4, lines 28-32; The color of the light which is imaged is selected and changed via a filter wheel 106. A stepping motor (1065, in FIG. 2) rotates this wheel so as to select a red, blue, or green filter. A clear filter or an opaque area are also selectable.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Schoon before him or her, to modify the electronic color filter component of Shahinian-Takakuwa to include the transparent state feature as described in Schoon. The motivation for doing so would have been to improve variety among beam colors, sizes, and energy distributions (Schoon: Col. 2, lines 38-42). 


As per claim 22, the claim(s) recites analogous limitations to claim(s) 2 above, and
is/are therefore rejected on the same premise.

As per claim 10, Shahinian-Takakuwa disclose the method as recited in claim 9, wherein the light is filtered by an electronic color filter component, and further comprising, receiving the signal to cause the electronic color filter component to transition from a (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 which is powered by a motor 248, thus is an electronic color filter to filter light. The motor receives the signal from controller 220 that allows transition of the color wheel moving from one color channel to another color channel which corresponds to transitioning from a first color filter state to a second color filter state.).
However, Shahinian-Takakuwa do not explicitly disclose “… transition from a transparent state to a color filter state.”
Further, Schoon is in the field of imaging (Schoon: Col. 1, lines 13-20) and teaches transition from a transparent state to a color filter state (Schoon: Col. 4, lines 28-32; The color of the light which is imaged is selected and changed via a filter wheel 106. A stepping motor (1065, in FIG. 2) rotates this wheel so as to select a red, blue, or green filter. A clear filter or an opaque area are also selectable.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Schoon before him or her, to modify the electronic color filter component of Shahinian-Takakuwa to include the transparent state feature as described in Schoon. The motivation for doing so would have been to improve variety among beam colors, sizes, and energy distributions (Schoon: Col. 2, lines 38-42).
As per claim 11, Shahinian-Takakuwa disclose the method as recited in claim 9, further comprising receiving the signal to cause a motor to rotate a filter wheel that includes at least (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 powered by a motor 248 that filters light.).
However, Shahinian-Takakuwa do not explicitly disclose “… a transparent portion.”
Further, Schoon is in the field of imaging (Schoon: Col. 1, lines 13-20) and teaches a transparent portion (Schoon: Col. 4, lines 28-32; The color of the light which is imaged is selected and changed via a filter wheel 106. A stepping motor (1065, in FIG. 2) rotates this wheel so as to select a red, blue, or green filter. A clear filter or an opaque area are also selectable.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Schoon before him or her, to modify the electronic color filter component of Shahinian-Takakuwa to include the transparent portion feature as described in Schoon. The motivation for doing so would have been to improve variety among beam colors, sizes, and energy distributions (Schoon: Col. 2, lines 38-42).

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Takakuwa in view of Fontenot et al., hereinafter referred to as Fontenot (US 5,910,816 A). 

As per claim 4, Shahinian-Takakuwa disclose the camera as recited in claim 1, further comprising an actuator (Shahinian: Figs. 2a-c; [0076], [0077]; Motor 248 is actuator.), 
and wherein the color filter component includes a filter (Shahinian: Figs. 1a-d, 2a-c; [0069]-[0077]; Controller 220 sends a signal to motor 248 to control the color filter wheel to rotate and filter the light that corresponds to the alignment with lens (112, 122) and FPA 130.).
	However, Shahinian-Takakuwa do not explicitly disclose “… a filter slider.”
	Further, Fontenot is in the field of imaging (Fontenot: Col. 1, lines 22-28) and teaches a filter slider (Fontenot: Col. 6, lines 65-67, Col. 7, lines 1-3; Filter slide 34.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Fontenot before him or her, to modify the color filter component of Shahinian-Takakuwa to include the filter slider feature as described in Fontenot. The motivation for doing so would have been to improve light filtering of multiple light spectrums (Fontenot: Col. 3, lines 39-41). 

As per claim 12, Shahinian-Takakuwa disclose the method as recited in claim 9, further comprising receiving a signal to cause an actuator to actuate a filter (Shahinian: Figs. 1a-d, 2a-c; [0069]-[0077]; Controller 220 sends a signal to motor 248 to control the color filter wheel to rotate and filter the light that corresponds a first and second portion, such as a first color channel and a second color channel.).
However, Shahinian-Takakuwa do not explicitly disclose “… a filter slider.”
	Further, Fontenot is in the field of imaging (Fontenot: Col. 1, lines 22-28) and teaches a filter slider (Fontenot: Col. 6, lines 65-67, Col. 7, lines 1-3; Filter slide 34.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Fontenot before him or her, to modify the color filter component of Shahinian-Takakuwa to include the filter slider feature as described in Fontenot. The motivation for doing so would have been to improve light filtering of multiple light spectrums (Fontenot: Col. 3, lines 39-41).












	As per claim 21, Shahinian discloses a device (190) comprising: a processor (Shahinian: Fig. 1d; [0072]; Imaging unit 190 comprising a processor.); 
an image sensor (Shahinian: Figs. 1a-c; [0069]; Focal plane array (FPA) 130.); 
and non-transitory computer-readable media storing instructions that, when executed by the processor, cause the processor to perform operations comprising: (Shahinian: Figs. 2a-c; [0069]-[0077]; The imaging unit 190 captures, via the FPA 130, a first image associated with a first color channel, such as red, blue, green.), 
wherein light is not filtered during at least a first portion of a first time period (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to refrain from filtering the light during transition of the color wheel moving from one color channel to another color channel which corresponds to at least a first portion of a first time period associated with the capture of the first image.);
receiving a signal to cause filtering of the light (Shahinian: Figs. 2a-c; [0076], [0077]; Controller 220 sends a signal to motor 248 to control the color filter wheel to rotate and filter the light.);
and capturing, via the image sensor, a second image associated with the second color channel, wherein the light is filtered during at least a second portion of a second time period during which the second image was captured (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light corresponding to the respective color, and FPA 190 captures a second image associated with another color channel, such as blue instead of green or red. Thus, transition of the color wheel moving from one color channel to another color channel corresponds to at least a second portion of a second time period associated with the capture of the second image.).
	However Shahinian does not explicitly disclose “… capturing, via the image sensor, a black and white image associated with a first color channel or a second color; determining a trigger event based at least partly on the black and white image; capturing, via the image sensor and based at least partly on the trigger event … wherein light is not filtered during at least a first portion of a first time period during which the first image was captured …”. 
	Further Takakuwa is in the same field of endeavor and teaches capturing, via the image sensor, a black and white image associated with a first color channel or a second color (Takakuwa: Fig. 5; [0025], [0034]; The CCD 1 captures a black and white image which is associated with a second color channel [i.e., monochrome] which is different than a first color channel [i.e., R, or B, or G].);
determining a trigger event based at least partly on the black and white image (Takakuwa: Fig. 5; [0025], [0034]; A trigger event such as an illumination level within the black and white image reaches a threshold.);
capturing, via the image sensor (1) and based at least partly on the trigger event (Takakuwa: Fig. 5; [0025], [0030]-[0034]; The trigger event occurs when there is sufficient illumination of an object. Then the CCD captures a first image associated with the first color channel [i.e., R, or B, or G].);
wherein light is not filtered during at least a first portion of a first time period during which the first image was captured (Takakuwa: [0024]; The infrared radiation cut filter 8 serves to cut the infrared radiation component of light incident on the CCD image pick-up element 1.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian and Takakuwa before him or her, to modify the color filter of Shahinian to include the black and white trigger event refraining light during image capture feature as described in Takakuwa. The motivation for doing so would have been to improve image capturing and viewing by providing accurate luminance levels during image analysis (Takakuwa: [0004]-[0006].).  











Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Takakuwa in further view of Johnson et al., hereinafter referred to as Johnson (US 6,252,638 B1).

	As per claim 24, Shahinian-Takakuwa disclose the device as recited in claim 21, wherein the electronic filter comprises a first (Shahinian: Figs. 2a-c; [0069]-[0077]; The color filter component 237 uses color wheel 240, 280 to filter light using different colored filters by transitioning from one colored state to another colored state in response from a signal to actuate a motor that causes the transitioning.).
	However Shahinian-Takakuwa do not explicitly disclose “… a first electronic filter … a second electronic filter …”.
	Further, Johnson is in the same field of endeavor and teaches wherein the electronic filter comprises a first electronic filter and a second electronic filter (Johnson: Figs. 17, 18; Col. 17, lines 45 – Col. 20, line 15; Electronic color filter 220 comprises multiple electronic filters that are activated via electrical signals.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Johnson before him or her, to modify the color filter system of Shahinian-Takakuwa to include the electronic filters feature as described in Johnson. The motivation for doing so would have been to improve filtering light sources by providing an inexpensive reduced complexity filtering system (Johnson: Col. 2, lines 45-53.).
	 








	As per claim 25, Shahinian-Takakuwa disclose the device as recited in claim 24, wherein the(Shahinian: Figs. 2a-c; [0069]-[0077]; The filters are aligned linearly with the image sensor.).
	However Shahinian-Takakuwa do not explicitly disclose “… the first electronic filter and the second electronic filter …”.
	Further, Johnson is in the same field of endeavor and teaches the first electronic filter and the second electronic filter (Johnson: Figs. 17, 18; Col. 17, lines 45 – Col. 20, line 15; Electronic color filter 220 comprises multiple electronic filters that are activated via electrical signals.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Johnson before him or her, to modify the color filter system of Shahinian-Takakuwa to include the electronic filters feature as described in Johnson. The motivation for doing so would have been to improve filtering light sources by providing an inexpensive reduced complexity filtering system (Johnson: Col. 2, lines 45-53.). 
















Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Takakuwa in further view of Cuban et al., hereinafter referred to as Cuban (US 2017/0053169 A1).

As per claim 26, Shahinian-Takakuwa disclose the camera as recited in claim 1 (Shahinian: Fig. 1d; [0072]; Imaging unit 190.), 
However Shahinian-Takakuwa do not explicitly disclose “… wherein the trigger event is based at least in part on a change in a flight path for an unmanned aerial vehicle.”
Further, Cuban is in the same field of endeavor and teaches wherein the trigger event is based at least in part on a change in a flight path for an unmanned aerial vehicle (Cuban: Paras. [0036], [0039], [0040] disclose using color analysis as a trigger to determine a change in altitude or flight path for an unmanned aerial vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Cuban before him or her, to modify the camera system of Shahinian-Takakuwa to include the trigger event UAV flight path change feature as described in Cuban. The motivation for doing so would have been to improve object detection confidence by providing advanced color analysis techniques (Cuban: [0039].).  
 











As per claim 27, Shahinian-Takakuwa disclose the camera as recited in claim 1 (Shahinian: Fig. 1d; [0072]; Imaging unit 190.), 
However Shahinian-Takakuwa do not explicitly disclose “… wherein the trigger event is based at least in part on an altitude measurement of an unmanned aerial vehicle.”
  Further, Cuban is in the same field of endeavor and teaches wherein the trigger event is based at least in part on an altitude measurement of an unmanned aerial vehicle (Cuban: Paras. [0036], [0039], [0040] disclose using color analysis as a trigger to determine a change in altitude or flight path for an unmanned aerial vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Cuban before him or her, to modify the camera system of Shahinian-Takakuwa to include the trigger event UAV altitude measurement feature as described in Cuban. The motivation for doing so would have been to improve object detection confidence by providing mobility relative to objects (Cuban: [0036].).

As per claim 28, Shahinian-Takakuwa disclose the camera as recited in claim 1 (Shahinian: Fig. 1d; [0072]; Imaging unit 190.), 
However Shahinian-Takakuwa do not explicitly disclose “… wherein the trigger event is based at least in part on an identification of an obstacle detected by an unmanned aerial vehicle.”
Further, Cuban is in the same field of endeavor and teaches wherein the trigger event is based at least in part on an identification of an obstacle detected by an unmanned aerial vehicle (Cuban: Paras. [0050], [0051] disclose a UAV’s trigger event is partly based on using various sensors for obstacle or object identification.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shahinian-Takakuwa and Cuban before him or her, to modify the camera system of Shahinian-Takakuwa to include the trigger event identification of an obstacle UAV feature as described in Cuban. The motivation for doing so would have been to improve crash avoidance assistance by utilizing various sensors (Cuban: [0050].).


	(1) Response to Argument

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1, 9, 21, the Appellant argues Shahinian et al., (US20110115882A1) in view of Takakuwa (US 2003/0142221 A1):
There is no motivation to combine Takakuwa with Shahinian because doing so would render Shahinian unsatisfactory for its intended purpose and/or would change Shahinian's principle of operation under MPEP 2143.01.  [Remarks: Page 9]
Takakuwa does not teach or suggest "captur[ing] … a black and white image associated with a first color channel or a second color channel that is different than the first color channel," as claim 1 recites. [Remarks: Page 9]
Adding Takakuwa's black-and-white mode to Shahinian would not provide accurate luminance levels as the Office asserts. [Remarks: Page 10]
Even if modifying Shahinian to include Takakuwa’s black-and-white mode resulted in more accurate luminance levels, the “black-and-white” mode would negatively interfere with the sequential illumination of red-green-blue LEDs that Shahinian relies on to generate the three-dimensional color images during MIS surgery. [Remarks: Page 10]
Moreover, Shahinian’s dual lens design with the sequence of red, green, and blue LEDS to generate three-dimensional color images is uniquely designed to satisfy the 2-4mm size limitation for MIS endoscopes where “conventional imaging devices” fail. Shahinian, at para. [0004], In other words, Shahinian teaches against the CCD image pick-up element of Takakuwa at paragraph [0004] because the CCD image pick-up element would be too large, especially considering that two CCD image pick-up elements with corresponding analog signal processing parts and infrared radiation cut filters would be required—to replace each of the two lens—for generating the three-dimensional images. [Remarks: Page 11]
Accordingly, modifying Shahinian to incorporate the teaching of Takakuwa would render Shahinian unsatisfactory for its intended purpose. MPEP 2143.01. [Remarks: Page 11]
Moreover, even if it were possible to successfully replace the lens system of Shahinian with the CCD image pick-up element system of Takakuwa (which Appellant does not concede), such a modification would change Shahinian’s principle of operation and, therefore, is not sufficient to render the claims obvious. MPEP 2143.01. [Remarks: Page 11]
Takakuwa only discusses a single analog image channel with a removable filter for the channel. Therefore, Takakuwa does not teach or suggest “captur[ing]... a black and white image associated with a first color channel or a second color channel that is different than the first color channel,” as claim 1 recites. [Remarks: Page 11]
Even if there were motivation to combine Takakuwa with Shahinian (which Appellant does not concede), the purported combination would still not teach or suggest “captur[ing]... a black and white image associated with a first color channel or a second color channel that is different than the first color channel,” as claim 1 recites, because neither Takakuwa nor Shahinian, individually nor in combination, teach or suggest this feature. [Remarks: Page 11]
Appellant respectfully submits that there is no motivation to combine Takakuwa with Shahinian, as the Office asserts. [Remarks: Page 11]

Regarding claims 5-7, the Appellant argues:
Claims 5-7 ultimately depend from independent claim 1. As discussed above, claim 1 is allowable over the cited documents. Therefore, claims 5-7 are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.  [Remarks: Page 12]

Regarding claims 13-15, the Appellant argues:
Claims 13-15 ultimately depend from independent claim 9. As discussed above, claim 9 is allowable over the cited documents. Therefore, claims 13-15 are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. [Remarks: Page 13]

Regarding claims 26-28, the Appellant argues Shahinian et al., (US20110115882A1) in view of Takakuwa (US 2003/0142221 A1) in further view of Cuban et al., (US 2017/0053169 A1):
It is not clear how adding the trigger event UAV flight path change features from Cuban to Shahinian would result in “advanced color analysis techniques”. The Examiner has provided no rationale or evidence to support this conclusory statement. [Remarks: Page 14]
The purported motivation to combine Cuban with Shahinian does not satisfy the 103 prima facie burden. [Remarks: Page 14]
Modifying Shahinian’s dual lens endoscope for MIS surgeries to include the UAV flight path change features of Cuban would not provide any benefit whatsoever to Shahinian because determining UAV flight paths is not relevant for performing MIS surgeries and, if anything, would serve as a distraction. [Remarks: Page 15]
Therefore, modifying Shahinian to include the features of Cuban would render Shahinian inoperable for its intended purpose or, at the very least, change Shahinian’s principle of operation. Accordingly, contrary to the Examiner’s assertion, there is not sufficient motivation to combine Cuban with Shahinian. MPEP 2143.01. [Remarks: Page 15]
There is no motivation to combine Cuban with Shahinian in a way that teaches or suggests the features recited in dependent claims 27 and 28 for reasons similar to those discussed above regarding dependent claim 26. [Remarks: Page 15]
Moreover, Claims 26-28 ultimately depend from independent claim 1. As discussed above, claim 1 is allowable over the cited documents. Therefore, claims 26-28 are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. [Remarks: Page 15]






Regarding claims 2, 4, 10, 11, 12, 22, 24, 25, the Appellant argues:
Claims 2, 4, 10, 11, 12, 22, 24, and 25 ultimately depend from one of independent claims 1, 9, or 21. As discussed above, claims 1, 9, and 21 are allowable over the purported combination of Shahinian and Takakuwa. Schoon, Fontenot, and Johnson are cited for their alleged teaching of the features of dependent claims 2, 4, 10, 11, 12, 22, 24, and/or 25. However, Schoon, Fontenot, and Johnson fail to remedy the deficiencies of Shahinian and Takakuwa noted above regarding independent claims 1, 9, and 21. [Remarks: Pages 15-16]


Examiner’s Response:
Regarding claims 1, 9, 21, the Examiner contends:
Shahinian is directed to stereoscopic imaging which can be used in applications, such as endoscopes, for minimally invasive surgery (MIS), micro-robotic stereoscopic imagers, aircraft, space exploration, remote controlled (e.g., unmanned) rovers, robots, etc (Shahinian: Paras. [0009], [0063]). Paragraph [0009] of Shahinian further emphasizes that the invention is important for applications concerning depth perception and color distinction. Thus, Shahinian’s imaging device is used as an aircraft imaging device.
Takakuwa is in the same field of endeavor (i.e., imaging), and is directed to recording (i.e., capturing) black and white images, as well as color images (i.e., RGB images) associated with color signals, and luminance signals, which are respective color channels (Takakuwa: Paras. [0030], [0031]). When luminance (i.e., color channel Y) falls below a certain threshold, the camera will switch to black-and-white mode to record images in an a monochrome based luminance color channel Y. Color channel Y refer to luminance. When Luminance is above a certain threshold, the camera switches back to a color recording mode (Takakuwa: Fig. 5; Paras. [0030], [0031]). Since Shahinian is directed to imaging for applications concerning depth perception and color distinction, adding Takakuwa’s switching function to Shahinian’s imager, would further enhance Shahinian’s invention for applications concerned with at least color distinction, by providing a camera system where accurate luminance levels may be detected in order to distinguish and detect certain objects using the correct imaging mode. The correct imaging mode being either the black-and-white recording mode or color mode. The reason why switching from color mode to black-and-white mode based off of luminance, is because the black-and-white mode is an infrared mode (Takakuwa: Paras. [0005], [0025]), which is used to detect objects when there is insufficient luminance (i.e., when darkness falls). As explicitly stated in paragraph [0025] of Takakuwa, “when the image recording mode is a black-and-white mode, the optical LPF and the infrared radiation cut filter 8 are removed from the front surface of the CCD image pick-up element 1 and the video output part 5 outputs the black-and-white video signal.” The idea of removing an infrared filter, is so that infrared light can be perceived to detect objects at night, whereas Shahinian’s imaging device can only detect objects when there is sufficient luminance. Thus, Takakuwa does not change Shahinian's principle of operation, since both inventions are directed to imaging and Shahinian’s invention would be improved by adding Takakuwa’s black-and-white imaging function for enhanced object detection.    
As explained above, Takakuwa is in the same field of endeavor and teaches capturing a black and white image associated with a first color channel or a second color channel [i.e., monochrome with luminance channel Y] that is different than the first color channel (Takakuwa: Fig. 5; [0025], [0034]; The CCD 1 captures by recording a black and white image which is associated with a second color channel [i.e., luminance channel Y] which is different than a first color channel [i.e., R, or B, or G].). According to the Applicant’s specification, paragraph [0017], the paragraph recites: “Although the disclosure discusses capture of black and white images using the green color channel (i.e., luminance (Y) channel), the black and white images may be captured using a different color channel, such as the red color channel or the blue color channel.” Since the Applicant’s specification refers to the luminance channel Y to be a color channel, the Examiner’s interpretation is that the black-and-white-image (i.e., monochrome) is captured or otherwise recorded with the associated color channel Y. In fact, this must be the case, since luminance channel Y is the basis of using a black-and-white image recording mode. 
Further, the limitation is fairly broad, since the limitation does not specify how the black and white image is associated with a first color channel or a second color channel, nor does the limitation elaborate what a first color channel or a second color channel is.
Furthermore, even if the Applicant’s intent was a different color channel, not luminance signal Y, it is axiomatic that anytime a camera captures an image of any scene or object, there are many color channels associated with the actual capturing of that image.
Moreover, Takakuwa explicitly discloses capturing a black-and-white image associated with multiple color channels that are different from one another (Takakuwa: Fig. 5 & Para. [0033] disclose the black-and-white image recording mode can remain recording based on not only the luminance channel Y, but also on  analyzing the color signals [i.e., color channels] R/G and B/G to determine if the image pick-up signal [i.e., captured or recorded image/video] is formed by near infrared radiation. If so, the camera remains in the black-and-white mode.).
Shahinian’s camera system can be used in various applications where depth perception and/or color distinction are important, such as aircraft (Shahinian: [0009], [0063]). Thus, Shahinian’s imaging device is used as an aircraft imaging device. Takakuwa's system is used to detect accurate luminance levels and analyze color signals during image recording. In order, to achieve this, Takakuwa’s camera system obtains luminance and color signals from the image pickup signal. From the obtained signals, control part 6 determines whether low levels of luminance are present, a black and white recording mode is used and if high levels of luminance are present, a color mode is used (Takakuwa: [0026]). 
Since, Shahinian’s camera system emphasizes depth perception and color distinction, adding Takakuwa’s black-and-white function to Shahinian’s imager, would further enhance Shahinian’s invention for applications concerned with at least color distinction, by providing a camera system where accurate luminance levels may be detected in order to distinguish and detect certain objects using the correct imaging mode. The correct imaging mode being either the black-and-white recording mode or color mode. Switching from color mode to black-and-white mode is based off of luminance and color signal analysis (Takakuwa: Fig. 5 & Para. [0033]), because the black-and-white mode is an infrared mode (Takakuwa: Paras. [0005], [0025]), which is used to detect objects when there is insufficient luminance (i.e., when darkness falls). As explicitly stated in paragraph [0025] of Takakuwa, “when the image recording mode is a black-and-white mode, the optical LPF and the infrared radiation cut filter 8 are removed from the front surface of the CCD image pick-up element 1 and the video output part 5 outputs the black-and-white video signal.” The idea of removing an infrared filter, is so that infrared light can be perceived to detect objects at night, whereas Shahinian’s imaging device can only detect objects when there is sufficient luminance.
Further, Takakuwa is not just adding a black and white mode. Takakuwa is used to include the black and white triggering event refraining light during image capture feature into Shahinian’s camera system to improve image capturing and viewing by providing accurate luminance levels to determine the correct imaging mode during image analysis.
Shahinian’s camera system is not only applicable to MIS surgery. Shahinian’s invention is a stereoscopic imaging device that can be used in multiple applications, including aircraft (Shahinian: Para. [0063].). In other words, Shahinian’s imaging device is used as an aircraft imaging device. Further, Takakuwa would not interfere with the sequential illumination of LEDs of Shahinian. Takakuwa’s black-and-white recording feature would be separate from the sequential imaging of Shahinian. This is because Takakuwa is used to detect and analyze color signals as well as luminance signals. The result of adding Takakuwa’s black-and-white recording features to Shahinian, would end with a stereoscopic imaging device that provides sequential imaging for different color channels, analysis of those color channels, and detecting luminance levels within an image pickup signal in order to determine the best capturing mode for the stereoscopic camera. In other words, for structural combinability, the only components of Shahinian’s image device that would be modified, is the controller or circuit and the lens of Shahinian’s image device.
Since, Paras. [0079], [0148] of Shahinian disclose that any of the disclosed devices or portions thereof may be combined together or separated into further portions unless specifically stated otherwise. Specifically, the circuit that includes controller 220 (Shahinian: Paras. [0075]-[0076]) would be modified to add the functionality that determines luminance levels and performs color signal analysis to determine the appropriate image capturing mode. The Lens (Para. [0109]; Figure 11, 1130) of Shahinian would be modified to add the infrared cut off filter which would be connected to the circuit. Other paragraphs of Shahinian that refer to using a single lens are paragraphs [0006], [0008], [0086], [0098].
Finally, one of the main reasons why combining Takakuwa’s black-and-white recording features to Shahinian would result in a perfectly functional device or system, is because Shahinian, in paragraphs [0079], [0090] disclose using a monochrome FPA [i.e., black-and-white image capturing capability] with a color filter of RGB.
As explained above, Shahinian does not need to use a dual lens design. Shahinian’s imaging device can use a single lens design (Shahinian: Paras. [0006], [0008], [0086], [0098], [0109]) and the lens is not replaced by an infrared cut off filter. It is well-known that infrared cut off filters are provided within lenses of majority of cameras to filter out infrared radiation. In other words, Shahinian most likely already has an infrared cut off filter for its lens in order image in white light. If not, it would be provided by Takakuwa. Further, Shahinian’s imaging device can be used with many different applications that do not require MIS endoscopes. Furthermore, Shahinian can include a CCD image pick-up element (Shahinian: Para. [0117]). Thus, Takakuwa’s CCD image element would not be too large. 
Please see the Examiner’s remarks above in section iii regarding Shahinian’s modification.
Again, Shahinian is not being modified with Takakuwa’s CCD image element. Please see the Examiner’s remarks above regarding Shahinian’s modification by Takakuwa.
Please see the Examiner’s remarks above in section ii.
Please see the Examiner’s remarks above in section iii.
Please see the Examiner’s remarks above in section iii.

Regarding claims 5-7, the Examiner contends:
Please see the Examiner’s remarks above for claims 1, 9, and 21.

Regarding claims 13-15, the Examiner contends:
Please see the Examiner’s remarks above for claims 1, 9, and 21.








Regarding claims 26-28, the Examiner contends:
Shahinian’s imaging device is applicable to aircrafts and is concerned with providing depth perception and color distinction (Shahinian: Paras. [0009], [0063]). Cuban improves upon Shahinian’s imaging device by using color analysis to improve object detection. For example, Cuban discloses capturing images to detect objects with a confidence score. The confidence can be improved by using color analysis (Cuban: Para. [0039] discloses “Various other features can be used to improve confidence in other embodiments as well, such as color analysis and the like. For example, if a statue object is monochrome bronze then the statue can be ruled out as a human with high likelihood even if the feature points match a human object according to the appropriate classifier”.).
As stated above, the motivation is to improve object detection by providing additional or advanced color analysis techniques that permit greater confidence for object distinctness.
Cuban is not used to modify Shahinian’s dual lens endoscope for performing MIS surgery. Shahinian’s imaging device is applicable to many different applications including aircraft (Shahinian: Paras. [0009], [0063]). Thus, combining Cuban’s camera UAV system with Shahinian’s camera system would result in a UAV system with great depth perception and object detection.
Please see Examiner remarks above regarding how Cuban modifies Shahinian.
 Regarding Claim 27, Shahinian-Takakuwa already disclose the trigger event feature shown in claims 1, 9, and 21. The only element that Cuban is brought in to teach is wherein the trigger event is based on an altitude measurement of an unmanned aerial vehicle. Since Shahinian’s imaging device is used as an aircraft imaging device (Shahinian: Para. [0063]), Cuban improves upon Shahinian-Takakuwa, by improving object detection by providing mobility relative to objects so that the imaging device can obtain additional information to increase object detection confidence (Cuban: [0036].).
Regarding Claim 28, Shahinian-Takakuwa already disclose the trigger event feature shown in claims 1, 9, and 21. Since Shahinian’s imaging device is used as an aircraft imaging device (Shahinian: Para. [0063]), Cuban improves upon Shahinian-Takakuwa, by improving object identification by providing additional sensors (Cuban: [0050].).
Please see the Examiner’s remarks above for claims 26-28.

Regarding claims 2, 4-7, 10-15, 22-25, the Examiner contends:
Please see the Examiner’s remarks above for claims 1, 9, and 21.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PEET DHILLON/
Examiner, Art Unit 2488

Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.